 



Exhibit 10.02

VALERO ENERGY CORPORATION

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

Adopted April 23, 1997,
as amended and restated through
March 10, 2005

 



--------------------------------------------------------------------------------



 



NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

TABLE OF CONTENTS

         
Purpose and Effective Date
    1  
Administration
    1  
Option Shares
    2  
Grant of Options
    2  
Eligibility
    2  
Option Price
    3  
Duration of Options
    3  
Amount Exercisable
    3  
Exercise of Options.
    4  
Transferability of Options
    5  
Forfeitures
    5  
Requirements of Laws and Regulations
    5  
No Rights as Stockholder
    5  
No Obligation to Retain Optionee
    6  
Changes in the Company’s Capital Structure
    6  
Amendment or Termination of Plan
    7  
Written Agreement
    8  

 



--------------------------------------------------------------------------------



 



VALERO ENERGY CORPORATION
NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN



1.   Purpose and Effective Date. The Non-Employee Director Stock Option Plan
(the “Plan”) of Valero Energy Corporation, a Delaware corporation (the
“Company”), is for the benefit of members of the board of directors of the
Company (“Board” or “Board of Directors”) who, at the time of their service, are
not employees of the Company or any of its subsidiaries (“Non-Employee
Directors”), but are persons who have made or are expected to make a significant
contribution to the continued growth of the Company. The purpose of the Plan is
to provide such persons with an additional incentive to continue to serve on the
Board through grants of options to purchase the Company’s common stock
(“Options”). The Effective Date of the Plan (“Effective Date”) is July 31, 1997.
No Options shall be granted pursuant to the Plan after April 23, 2007.   2.  
Administration. (a) Except as otherwise set forth herein, the Plan shall be
administered by the Compensation Committee (“Committee”) of the Board. If the
Committee is not composed solely of two or more “Non-Employee Directors” (as
defined in Rule 16b-3 under the Exchange Act) of the Company, then such
additional or different persons shall be appointed by the Board to act for
purposes of administering this Plan so that the committee administering this
Plan shall be composed solely of two or more Non-Employee Directors.



  (b)   In connection with its administration of this Plan, the Committee is
empowered to:



  (i)   Make rules and regulations for the administration of the Plan which are
not inconsistent with the terms and provisions of this Plan;     (ii)   Construe
all terms, provisions, conditions and limitations of the Plan in good faith, and
adopt amendments to the Plan;     (iii)   Make equitable adjustments for any
mistakes or errors in the administration of this Plan or deemed to be necessary
as the result of any unusual situation or any ambiguity in the Plan;     (iv)  
Select, employ and compensate, from time to time, consultants, accountants,
attorneys and other agents and employees as the Committee may deem necessary or
advisable for the proper and efficient administration of the Plan.



  (c)   The foregoing list of express powers granted to the Committee upon the
adoption of this Plan is not necessarily intended to be either complete or
exclusive, and the Committee shall, in addition to the specific powers granted
by this Plan, have such powers not inconsistent with the Plan or Rule 16b-3,
whether or not expressly authorized herein, which it may deem necessary,
desirable, advisable, proper, convenient or appropriate for the supervision and
administration of this Plan. Except as otherwise specifically provided herein ,
the decisions and judgment of the Committee on any question or claim arising
hereunder shall be final, binding and conclusive upon the Participants and all
persons claiming by, through or under a Participant.     (d)   Notwithstanding
the foregoing, the Committee shall have no authority to exercise discretion with
respect to the selection of any Non-Employee Director as a Participant in the
Plan, the determination of the number of Options that may be allocated to any
such Non-Employee Director or the terms or conditions of any such allocation,
and shall have no authority to amend any provision of the Plan relating to
eligibility for participation in the Plan, the

-1-



--------------------------------------------------------------------------------



 



      amount or timing of grants under the Plan or the imposition or removal of
restrictions on the vesting of Options.



3.   Option Shares. The stock subject to the Options and other provisions of the
Plan shall be shares of the Company’s common stock, $0.01 par value (the “Common
Stock”). The total number of shares of Common Stock with respect to which
Options may be granted under this Plan shall not exceed in the aggregate 200,000
shares (pre-split). The class and aggregate number of shares of Common Stock
that may be subject to the Options granted under this Plan shall be subject to
adjustment under Section 16 below. The shares issued upon the exercise of
Options may be treasury shares or authorized but unissued shares. If an
outstanding Option expires or is terminated for any reason, the shares of Common
Stock allocable to the unexercised portion of that Option may again be subject
to an Option under the Plan.   4.   Grant of Options.



  (a)   [reserved]     (b)   Options Granted after the Effective Date of this
Plan.



  (i)   For so long as this Plan is in effect and shares are available for the
grant of Options hereunder, each person who shall first become a Non-Employee
Director after the Effective Date of this Plan shall be granted, on the date of
his or her election, an Option to purchase 5,000 shares of Common Stock at a per
share Option Price equal to the Fair Market Value (as defined in Section 7
below) of a share of Common Stock on such date (such number of shares being
subject to adjustment as provided in Section 16 of this Plan).     (ii)   For so
long as this Plan is in effect and shares are available for the grant of Options
hereunder, at the annual meeting of the Company’s stockholders (the “Annual
Meeting”) each year beginning in the year after the year of his or her first
election as a Non-Employee Director, there shall be granted to each person whose
term as a Non-Employee Director will continue following the date of such Annual
Meeting, an Option to purchase 1,000 shares of Common Stock at a per share
Option Price equal to the Fair Market Value (as defined in Section 7 below) of a
share of Common Stock on such date (such number of shares being subject to the
adjustments provided in Section 16 of this Plan).



5.   [reserved].   6.   Eligibility. The individuals who shall be eligible to
participate in the Plan shall be those individuals who are members of the Board
who, at the time of a grant hereunder, are not employees of the Company or an
Affiliate (as defined in Section 12 below). An employee-director who retires
from employment with the Company or an Affiliate shall be (without further
action by the Committee) eligible to participate in the Plan and shall be
entitled to receive the Option grants described in Section 4 immediately upon
commencement of his or her service as a Non-Employee Director.

-2-



--------------------------------------------------------------------------------



 



7.   Option Price. The price at which a share of Common Stock subject to an
Option may be purchased pursuant to an Option granted under this Plan (the
“Option Price”) shall be its Fair Market Value on the date the Option is
granted. The “Fair Market Value” of a share of Common Stock shall be the average
of the high and low sales prices of a share of Common Stock on that date as
reported on the New York Stock Exchange. If no closing price or quotes are
reported on that date or if, in the discretion of the Committee, another means
of determining the Fair Market Value of a share of stock on that date is
necessary or advisable, the Committee may provide for another means for
determining the Fair Market Value.   8.   Duration of Options. No Option shall
be exercisable after the expiration of seven years from the date the Option is
granted.   9.   Amount Exercisable.

          9A.   The Options granted pursuant to Section 4(b)(i) shall vest and
become exercisable in one-third increments beginning on the first anniversary of
the date the Options were granted (the “Date of Grant”), and continuing on each
subsequent anniversary until the third anniversary of the Date of Grant,
whereupon the Options will be fully vested.
 
        9B.   The Options granted pursuant to Section 4(b)(ii) shall vest fully
and become exercisable on the first anniversary of their Date of Grant.
 
        9C.   Notwithstanding the preceding provisions of this Section 9, all
outstanding Options granted to a Non-Employee Director that that have not
already vested shall become fully vested and immediately exercisable on the
earlier of any of the following events:



(a)   The date a Non-Employee Director ceases to be a director of the Company by
reason of his or her retirement in good standing from the Board by reason of age
or disability under the then-established retirement policy of the Company;  
(b)   The date a Non-Employee Director completes his or her tenure as a director
of the Company as provided in the bylaws of the Company and declines to stand
for reelection;   (c)   The date a Non-Employee Director, having been nominated
for and having agreed to stand for reelection, is not reelected by the
stockholders of the Company to serve as a member of the Board;   (d)   The date
of the death of a Non-Employee Director;   (e)   The date a Non-Employee
Director certifies in writing to the Company that he or she is resigning as a
member of the Board due to medical or health reasons which render such
Non-Employee Director unable to continue to serve as a member of the Board;  
(f)   Subject to the provisions of and definitions contained in Paragraph 9D(b),
the occurrence of a Change of Control of the Company.

         
 
       
9D.
  (a)   In the event of any Change of Control, each Option granted under this
Plan not theretofore forfeited or terminated and held as of the date of a Change
of Control shall upon occurrence of the Change of Control immediately become
vested or exercisable with respect to all of the shares granted thereunder and
will remain exercisable for the remainder of the original term of the Option.
 
       

  (b)   A “Change of Control” shall be deemed to occur when:



  (i)   the stockholders of the Company approve any agreement or transaction
pursuant to which:



  (A)   the Company will merge or consolidate with any other entity (other than
a wholly owned subsidiary of the Company) and will not be the surviving entity
(or in which the Company survives only as the subsidiary of another entity);    
(B)   the Company will sell all or substantially all of its assets to any other
entity (other than a wholly owned subsidiary of the Company); or     (C)   the
Company will be liquidated or dissolved; or



  (ii)   any “person” or “group” (as these terms are used in Section 13(d) and
14(d) of the Exchange Act) other than the Company, any subsidiary of the
Company, any employee benefit plan of the Company or its subsidiaries, or

-3-



--------------------------------------------------------------------------------



 



      any entity holding Common Stock for or pursuant to the terms of such
employee benefit plans, is or becomes an “Acquiring Person” as defined in the
Rights Agreement dated June 18, 1997 (“Rights Agreement”) between the Company
and Computershare Investor Services, L.L.C., as Rights Agent (successor Rights
Agent to Harris Trust and Savings Bank), as amended (or any successor Rights
Agreement) (or, if no Rights Agreement is then in effect, such person or group
acquires or holds such number of shares as, under the terms and conditions of
the most recent such Rights Agreement to be in force and effect, would have
caused such person or group to be an “Acquiring Person” thereunder); or    
(iii)   any “person” or “group” shall commence a tender offer or exchange offer
for 15% or more of the shares of Common Stock then outstanding, or for any
number or amount of shares which, if the tender or exchange offer were to be
fully subscribed and all shares for which the tender or exchange offer is made
were to be purchased or exchanged pursuant to the offer, would result in the
acquiring person or group directly or indirectly beneficially owning 50% or more
of the shares of Common Stock then outstanding; or     (iv)   individuals who,
as of any date, constitute the Board (the “Incumbent Board”) thereafter cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or group other
than the Board; or     (v)   the occurrence of the Distribution Date (as defined
in the Rights Agreement); or     (vi)   any other event determined by the Board
or the Committee to constitute a “Change of Control” hereunder.



10.   Exercise of Options.



  (a)   Unless otherwise prescribed by the Committee, Options may be exercised
only by written notice of exercise (the “Exercise Notice”), in the form
prescribed by the Committee, delivered to the Company to the Stock Option Plan
administrator, and signed by the Participant or other person acting on behalf of
the Participant. The date on which the Exercise Notice is delivered to the
Company shall be the “Notice Date.” The Exercise Notice shall specify a date
(the “Settlement Date”), not less than five business days nor more than ten
business days following the Notice Date, upon which the shares or other rights
shall be issued or transferred to the Participant (or other person entitled to
exercise the Option) and the Option’s exercise price shall be paid to the
Company.     (b)   Unless otherwise prescribed by the Committee, on the
Settlement Date, the person exercising an Option shall tender to the Company
full payment for the shares or other rights with respect to which the Award is
exercised, together with an additional amount, in cash,

-4-



--------------------------------------------------------------------------------



 



      certified check, cashier’s check or bank draft approved by the Company,
equal to the amount of any taxes required to be collected or withheld by the
Company in connection with the exercise of the Option (the “Tax Payment”).    
(c)   Subject to any rules and limitations as the Committee may adopt, a person
exercising an Option may make the Tax Payment in whole or in part by electing,
at or before this time of exercise of the Option, either (i) to have the Company
withhold from the number of shares otherwise deliverable a number of shares
whose value equals the Tax Payment, or (ii) to deliver certificates for other
shares owned by the person exercising the Option, endorsed in blank with
appropriate signature guarantee, having a value equal to the amount otherwise to
be collected or withheld. If the Committee shall fail to disapprove the election
prior to the Settlement Date, the election will be deemed approved .     (d)  
Subject to any rules and limitations as the Committee may adopt or as may be set
forth in any written stock option agreement signed by the Company, a person
exercising an Option for the receipt of shares may pay for the shares with other
shares of Company Common Stock legally and beneficially owned by that person at
the time of the exercise of the Options.     (e)   Any calculation with respect
to a Participant’s income, required tax withholding or other matters required to
be made by the Company upon the exercise of an Option shall be made using the
Fair Market Value of the shares of Common Stock on the Notice Date, whether or
not the Exercise Notice is delivered to the Company before or after the close of
trading on that date, unless otherwise specified by the Committee.
Notwithstanding the foregoing, for Option exercises using the Company’s
“same-day-sale for cash method” or “broker sale for stock method,” a
Participant’s taxable gain and related tax withholding on the exercise will be
calculated using the actual market price at which Shares were sold in the
transaction .



11.   Transferability of Options. Without prior written approval from the
Committee, Options shall not be transferable by the optionee except by will or
under the laws of descent and distribution, and shall be exercisable, during the
optionee’s lifetime, only by the optionee.   12.   Forfeitures. Notwithstanding
any other provision of this Plan, if the Committee finds by a majority vote,
that the optionee, before or after termination of his capacity as a Non-Employee
Director of the Company or any subsidiary corporation, limited partnership or
other entity controlling, or controlled by, or under common control with the
Company (an “Affiliate”), committed fraud, embezzlement, theft, commission of
felony, or proven dishonesty in the course of his relationship to the Company
and/or its Affiliates which conduct damaged the Company or its Affiliates, or
disclosed trade secrets of the Company or its Affiliates, then any outstanding
Options which have not been exercised by optionee shall be forfeited. The
decision of the Committee will be final.   13.   Requirements of Laws and
Regulations. The Company shall not be required to sell or issue any shares under
any Option if issuing the shares shall constitute a violation by the optionee or
the Company of any provisions of any law or regulation of any governmental
authority..   14.   No Rights as Stockholder. No optionee shall have rights as a
stockholder with respect to shares covered by his or her Option until the date
shares of Common Stock are issued as a result of the Option’s exercise. Except
as provided in Section 16, no adjustment for dividends, or other matters shall
be made if the record date is prior to the date the shares of Common Stock are
issued.

-5-



--------------------------------------------------------------------------------



 



15.   No Obligation to Retain Optionee. The granting of any Option shall not
impose upon the Company or any of its subsidiaries any obligation to retain or
continue to retain any optionee in his or her capacity as a Non-Employee
Director. The right of the Company, the directors or the stockholders of the
Company or of any subsidiary of the Company to terminate any optionee shall not
be diminished or affected by reason of the fact that one or more Options have
been or will be granted to such Non-Employee Director.   16.   Changes in the
Company’s Capital Structure.



  (a)   The existence of outstanding Options shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalization, reorganization or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Common Stock or the rights of the Common Stock,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.     (b)   If all or any portion of
an Option is exercised subsequent to any stock dividend, stock split, rights
distribution, split-up, recapitalization, exchange of shares, merger, spin-off,
reorganization or liquidation (“Reorganization Event”), as a result of which
(a) securities of any class or rights shall be issued in respect of outstanding
shares of Common Stock or (b) shares of Common Stock shall be changed into the
same or a different number of shares of the same or another class of other
securities, then the person so exercising such Option shall receive, for the
aggregate price payable upon the exercise of such Option,



  (i)   the aggregate number and class of shares, rights or other securities for
which a recognized market exists, and     (ii)   a cash amount equal to the fair
market value on such date, as reasonably determined by the Committee, of any
other property (other than regular cash dividend payments) and of any shares,
rights or other securities for which no recognized market exists,

which, if shares of Common Stock (as authorized at the date of the granting of
such Option) had been purchased at the date of granting of the Option for the
same aggregate price (on the basis of the price per share provided in the
Option) and had not been disposed of, such person or persons would be holding at
the time of such exercise as a result of such purchase and any such
Reorganization Event;

provided, however, that no fractional share of Common Stock, fractional right or
other fractional security shall be issued upon any such exercise, and the
aggregate price paid shall be appropriately reduced to reflect any fractional
share of Common Stock, fractional right or other fractional security not issued;
and provided further, however, that if the exercise of any Option subsequent to
any Reorganization Event would, pursuant to this Section 16, require the
delivery of shares, rights or other securities which the Company is not then
authorized to issue or which in the sole judgment of the Committee cannot be
issued without undue effort or expense, the person exercising such Option shall
receive, in lieu of such shares, rights or other securities, a cash payment
equal to the fair market value on the Exercise Date, as reasonably determined by
the Committee, of such shares, rights or other securities.

-6-



--------------------------------------------------------------------------------



 



For purposes of applying the provisions of this Plan, the Preference Share
Purchase Rights distributed to stockholders of record of the Company pursuant to
the Rights Agreement, or any successor rights, shall be deemed not to have been
distributed until the Distribution Date (as defined in the Rights Agreement or
any successor agreement).



  (c)   In the event of any change in the number of shares of Common Stock
outstanding resulting from a Reorganization Event, the aggregate number and
class of shares of Common Stock remaining available to be optioned under this
Plan shall be that number and class which a person, to whom an Option had been
granted for all of the available shares of Common Stock under this Plan on the
date preceding such change as provided in Section 3 would be entitled to receive
upon exercise of such Option following such change. Upon the occurrence of any
Reorganization Event, the Committee shall be entitled (but shall not be
required) to determine that new Option Agreements (or amendments to the existing
Option Agreements) shall be entered into with Participants reflecting such stock
dividend or other event.     (d)   Except as expressly provided before in this
Plan, the issue by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services either upon direct sale or upon the exercise of rights or
warrants to subscribe for shares, or upon conversion of shares or obligations of
the Company convertible into shares or other securities, shall not affect, and
no adjustment by reason of it shall be made with respect to, the number or price
of shares of Common Stock then subject to outstanding Options.



17.   Amendment or Termination of Plan. The Board of Directors may modify,
revise or terminate this Plan at any time. However, without the further approval
of the holders of at least a majority of the outstanding shares of voting stock,
or if the provisions of the corporate charter, bylaws or applicable state law
prescribe a greater degree of stockholder approval for this action, without the
degree of stockholder approval thus required, the Board of Directors may not



  (a)   change the aggregate number of shares which may be issued under Options
pursuant to the provisions of this Plan;     (b)   reduce the Option Price
permitted for options;     (c)   change the class of persons eligible to receive
options;     (d)   extend the term during which an Option may be exercised or
the termination date of the Plan; or     (e)   materially increase any other
benefits accruing to the Non-Employee Directors under the Plan or materially
modify the requirements as to eligibility for participation in the Plan

unless the Board of Directors shall have obtained an opinion of legal counsel to
the effect that stockholder approval of the amendment is not required by law or
the applicable rules and regulations of, or any agreement with, the New York
Stock Exchange. In addition, the terms of the Plan relating to the number of
shares that may be subject to an Option, the times at which Options are to be
granted, and the means by which the Option Price for the Options granted is to
be determined shall not be amended more than once every six months, other than
to comport with changes in the Internal Revenue Code of 1986, the Employee
Retirement Income Security Act or the rules under either of those laws. All
Options granted under this Plan shall be subject to the terms and provisions of
this Plan, and any amendment, modification or revision of this Plan shall be
deemed to amend, modify or revise all Options outstanding under this Plan at the
time of the amendment, modification or revision, except with respect to the date
of expiration, the vesting schedule, or the exercise price

-7-



--------------------------------------------------------------------------------



 



of the outstanding Option(s), which shall remain subject to the terms and
conditions of the stock option agreement between the Non-Employee Director and
the Company.



18.   Written Agreement. Each Option granted under this Plan shall be embodied
in a written option agreement, which shall be subject to the terms and
conditions prescribed above, and shall be signed by the optionee and by the
appropriate officer of the Company for and in the name and on behalf of the
Company. Each option agreement shall contain any other provisions that the
Committee in its discretion shall deem advisable so long as they do not conflict
with the terms of this Plan.

-8-